                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                             SOUTHERN DIVISION

In Re:

BRIAN EUGENE LABADIE,                                             Case No. 19-55169
                                                                  Chapter 13
                 Debtor.                                          Judge RANDON

____________________________/
                                            ORDER CONFIRMING PLAN

        The Debtor’s Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the
plan was held after due notice to parties in interest. Objections, if any, have been resolved. The Court hereby
finds that each of the requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C. §1325(a) are
met.

         IT IS HEREBY ORDERED that the Debtors’ Chapter 13 Plan, as last modified, if at all, is confirmed.

        IT IS FURTHER ORDERED that the claim of attorney for the Debtor, CHARISSA POTTS, for the allowance
of compensation and reimbursement of expenses is allowed in the total amount of $3,500.00 in fees and $0.00
in expenses; and that the portion of such claim which has not already been paid, to-wit: $2,900.00 shall be paid
by the Trustee as an administrative expense of this case.

       IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all property of the
Debtor and this estate as required by law and contract.

        All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 U.S.C.
§502(a), and the Trustee is therefore ORDERED to make distributions on these claims pursuant to the terms of
the Chapter 13 plan, as well as all fees due the Clerk pursuant to statute.

        IT IS FURTHER ORDERED as follows:
(x) MidFirst Bank shall be treated as a Class 4.1 continuing payment for the property located at 109 Walnut
Street, Wyandotte, MI 48192, to be paid by the Trustee. This claim is found at Pacer Claim No. 6.

(x) MidFirst Bank shall be treated as a Class 4.2. pre-petition arrearage claim for the property located at 109
Walnut, Wyandotte, MI 48192, to be paid by the Trustee. This claim is found at Pacer Claim No. 6.

(x) Creditors rights to object to Debtor’s Amended Chapter 13 Plan shall be preserved to January 23, 2020.

(x) Debtor’s plan payment shall increase to $736.16 bi-weekly effective January 22, 2020.




    19-55169-mar           Doc 28   Filed 01/25/20       Entered 01/27/20 08:50:58          Page 1 of 2
_/s/ Margaret Conti Schmidt____                           /s/ Charissa Potts
KRISPEN S. CARROLL (P49817)                               Attorney for Debtor(s)
MARGARET CONTI SCHMIDT (P42945)                           Charissa Potts (P73247)
MARIA GOTSIS (P67107)                                     Freedom Law, PC
Chapter 13 Standing Trustee                               Kennedy Building
719 Griswold, Suite 1100                                  18121 E. Eight Mile Rd., Suite 301
Detroit, MI 48226                                         Eastpointe, MI 48021
313-962-5035                                              313-887-0807
                                                          info@freedomlawpc.com

/s/ Heather Burnard (with consent 1/21/2020)
Heather Burnard (P66321)
Attorney for MidFirst Bank
Signed on January 25, 2020




   19-55169-mar        Doc 28     Filed 01/25/20   Entered 01/27/20 08:50:58        Page 2 of 2
